Case 7:19-mj-00991 Document 1 _Filed on 05/01/19 in TXSD Page 1 of 1

AO 9[ (Rev S/OI) Criminal Complaint

 

\ United States District Court

SOUTHERN DISTRICT OF TEXAS

MCMH§YSB¥§I!§IJS:PHIL Court

Southern District Of
FiLED Texas

 

 

UNITED STATES OF AMERICA
v. MAY 1 2019 cRIMINAL CoMPLAINT

Francisco Sanchez-Martinez

Davld J. Bradley, C|erk Case Number: M~19-0991-M

|AE YOB: 1 983
E| Sa|vador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and beliet`. On or about . ` April 30, 2019 in HidalL . COunty, in

the Southern District of Texas

(Track Statutory Language of Ojjrense)
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance oflaw, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the’Attorney General of the United States and/or the

Secretary of Home|and Security, not therefore having consented to a reapplication by the defendant for admission into the United
States;

in violation ofTitle 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Francisco Sanchez-Martinez was encountered by Border Patrol Agents near Hidalgo, Texas on April 30, 2019. The investigating agent
established that the Defendant Was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 30, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January ]7, 2019, through Laredo, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. ` -

A\ogr»\,é¢)~ A\»'>A, L,A»\ALA tamm

Continued on the attached sheet and made a part of this complaint l:lYes lNo ~\

 

 

 

Sworn to before me and subscribed in my presence, t 4 Wainant
May 1, 2019 icke| nza|ez /) Senior Patro| Agent

J. Scott Hacker , U.S. Magistrate Judge 4“_'“*"/"

Name and Tit|e of Judicia| Officer v Signature u cia| Officer

 

